Citation Nr: 0305838	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1976.  The record also indicates that he served in the 
Military Police Reserve and the Senior Reserve Officer 
Training Corps.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).

In December 2000 the Board remanded this matter for further 
development.  Such development has been conducted and this 
matter is returned to the Board.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In December 2000 the Board remanded this matter in part to 
attempt to obtain records in conjunction with reserve service 
alleged by the veteran to be pertinent to his claims.  


Available service medical records pertaining to his active 
service from April 1974 to April 1976 are noted to have been 
obtained.  However, the record indicates that in addition to 
this active service, the veteran received two years of 
instruction in the Senior Reserve Officers' Training Corps at 
Texas Christian University approximately from 1980 to 
December 1982.  The veteran has also reported serving in the 
Military Police Reserve (MP BN) in Fort Worth, Texas from 
1977 to 1979.  The record indicates that the veteran served 
in the Reserve until 1980.

In its December 2000 remand, the Board found that additional 
development was necessary in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) having recently been signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 1 114 
Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. 
§ 3.156(a) 2002.)  The Board noted that this law rewrites the 
38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Among the assistance required under the VCAA is that in 
obtaining records in the custody of a Federal department or 
agency, the VA will make as many requests as necessary to 
obtain relevant records from a Federal department or agency.  
These records include but are not limited to military 
records, including service medical records; medical and other 
records from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA expense; 
and records from other Federal agencies, such as the Social 
Security Administration.  

VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
38 C.F.R. § 3.159 (c) (2) (2002).  

Furthermore the VCAA requires notification to the veteran if 
VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records, concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile.  Specifically the regulation 
requires VA to provide the claimant with oral or written 
notice of its inability to obtain records, and VA is to make 
a record of any oral notice conveyed to the claimant.  For 
non-Federal records requests, VA may provide the notice at 
the same time it makes its final attempt to obtain the 
relevant records.  See 38 C.F.R. § 3.309 (e) (1) (2002).   

In either case, the notice must contain the following 
information:  (i) The identity of the records VA was unable 
to obtain;  (ii) An explanation of the efforts VA made to 
obtain the records;  (iii) A description of any further 
action VA will take regarding the claim, including, but not 
limited to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain; and  (iv) A notice that the claimant is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.309 (e) (1).   

In this matter, the Board notes that the RO did send written 
letters to the Adjutant General of the Texas Army National 
Guard and the Commander of Senior Reserve Officer Training 
Corps at Texas Christian University (TCU), requesting any 
records pertaining to the veteran's reserve service.  

To date no reply has been received from either organization 
despite letters having been sent to both places multiple 
times in March 2001, August 2001 and March 2002.  The March 
2002 letter to the Adjutant General of the Texas Army 
National Guard is noteworthy for including a handwritten 
notation stating that it was a second request and that 
negative response was required.

The RO proceeded to adjudicate the veteran's claims in its 
January 2003 Supplemental Statement of the Case (SSOC) 
without obtaining these records.  The only notation regarding 
VA's attempt to obtain these records was a sentence in the 
evidence portion of the SSOC that stated "Letter sent to the 
Commander of the Senior Reserve Training Corp dated 3/1/01 
returned for an inadequate address."  


Nothing was said about the attempts to obtain the Texas Army 
National Guard records.  

Finally, the Board notes that the prior Board remand of 
December 2000 included a finding that the veteran had filed a 
notice of disagreement with the RO's initial assignment of a 
noncompensable evaluation for a scar on the left side of the 
mouth in an October 1999 determination.  The Board then 
remanded this issue to the RO for further action, to include 
the issuance of a Statement of the Case (SOC) if further 
action did not resolve the disagreement.

Additional action regarding the issue of entitlement to a 
compensable evaluation for a scar on the left side of the 
mouth has not resolved this issue.  The veteran is not shown 
to have withdrawn the issue from appellate consideration.  
Notwithstanding this, the RO has still not addressed this 
issue in either a SOC or SSOC. 

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, where the remand orders of the Board or the CAVC 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




2.  The RO should furnish a statement of 
the case addressing the denial of 
entitlement to a compensable rating for a 
scar on the left side of the mouth.  The 
RO should also notify the appellant of 
the need to file a timely substantive 
appeal to the Board if he wants appellate 
review.

3.  The RO should make a final attempt to 
verify and obtain all records pertaining 
to the veteran's service in the Military 
Police Reserve (MP BN) in Fort Worth, 
Texas from approximately 1976 to 1980, 
and in the Senior Reserve Officer 
Training Corps from 1980 to 1982.

4.  The RO should send such a request to 
the National Personnel Records Center 
(NPRC), the Army Reserve Personnel Center 
(ARPERCEN), Texas Christian University, 
Fort Worth, Texas, and any other 
locations where it is determined such 
records may be found.  If no such reserve 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

5.  If the RO is unable to obtain any of 
the relevant records sought, it must 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  The RO is notified that 
where the remand orders of the Board or 
the CAVC are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall, supra.


6.  The RO must review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
completed with and satisfied.

7.  After undertaking any necessary 
development in addition to that specified 
above, to include reexamination of the 
veteran should pertinent additional 
records be obtained, the RO should 
readjudicate the issues of entitlement to 
service connection for a dental disorder, 
and whether new and material evidence has 
been presented to reopen the claims of 
service connection for hearing loss, and 
tinnitus.  

The issue of entitlement to a compensable 
evaluation for a scar on the left side of 
the mouth shall only be adjudicated if 
the veteran perfects an appeal of this 
claim. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




